| FITZSIMMONS, Judge,
concurring.
Louisiana revised statute 33:2476(H) limits the proper party to institute a suit in judicial district court for removal of a member of the Municipal fire and police civil service board from office to the district attorney. However, the expansive language of La. R.S. 33:2506 thereafter extends the right of action to enforce “the provisions of this Part” to any municipal officer, employee, or private citizen. That statute is located in the same “Part” of the chapter on civil service as La. R.S. 33:2476.
Although an expansive interpretation of proper parties to initiate a removal claim might have been inadvertent on the part of the Legislature, it can only be concluded that the civil code articles do not vest the district attorney with the exclusive right to bring a cause of action in this matter. Accordingly, Greg Phares, an employee of the City of Baton Rouge, possesses a light of action in the instant matter.